Name: Commission Regulation (EEC) No 3773/91 of 18 December 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 No L 356/34 Official Journal of the European Communities 24. 12. 91 COMMISSION REGULATION (EEC) No 3773/91 of 18 December 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal (4), as last amended by Regulation (EEC) No 1121 /91 (*), sets indicative ceilings on imports into Portugal of certain products in the eggs and poultry ­ meat sectors for 1991 ; whereas indicative ceilings should be set for 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultry, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3817/90 shall be replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3. 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 366, 29. 12. 1990, p . 36. 0 OJ No L 111 , 3 . 5. 1991 , p. 28 . 24. 12. 91 Official Journal of the European Communities No L 356/35 ANNEX Group Subgroup CN code Description Indicative ceiling1992 (') 1 0407 00 30 Eggs other than hatching eggs 6 000 tonnes from which 1 500 tonnes for each quarter 2 2 (a) 0105 11 00 Live fowls of the species Gallas domesticus weighing not more than 185 g 6 million pieces (2) from which 1,5 million each quarter 2(b) ex 0407 00 19 Hatching eggs of hens of the species Gallus domesticus 3 3 (a) 0105 19 10 Live geese and turkeys of domestic species weighing not more than 185 g 2,5 million pieces (3) from which 625 000 for each quarter 3 (b) 0407 00 1 1 Hatching eggs of turkeys or geese 4 4 (a) 0105 91 00 Live fowls of the species Gallus domesticusweighing more than 185 g 1 1 000 tonnes (4) from which 2 750 tonnes for each quarter4(b) 0207 10 15 0207 10 19 0207 21 10 0207 21 90 0207 39 13 0207 41 1 1 Fowls of the species Gallus domesticus, not cut in pieces fresh, chilled or frozen, known as '70 % chickens' or '65 % chickens' or 'chickens otherwise presented' Halves and quarters of fowls of the species Gallus domesticus, fresh, chilled or frozen 5 5 (a) 0105 99 30 Live turkeys of domestic species weighing more than 185 g 1 800 tonnes (*) from which 450 tonnes for each quarter5 (b) 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 33 0207 42 1 1 Turkeys not cut in pieces, fresh, chilled, or frozen, known as '80 % turkeys', '73 % turkeys' or 'turkeys otherwise presented' Halves and quarters of turkeys, fresh, chilled or frozen (') If the overall quantity for which applications have been submitted in one quarter is less than the quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter. (*) Hatching egg equivalent : 1 chick = 1,25 hatching eggs. (3) Hatching egg equivalent : 1 poult = 1,4 hatching eggs. {*) Carcase weight equivalent : 1 00 kg live fowl = 70 kg carcase weight. (*) Carcase weight equivalent : 100 kg live turkeys = 75 kg carcase weight.